United States Court of Appeals
                                                                      Fifth Circuit
                                                                     F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                   December 7, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                                 No. 05-50292
                               Summary Calendar


                         UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                    versus

                           ROBERTA WANDA ORTIZ,

                                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. 2:04-CR-618-ALL
                         --------------------

Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

     Roberta Wanda Ortiz appeals her guilty plea conviction and

sentence for conspiracy to possess with intent to distribute

marijuana   and    for   the   underlying    possession   offense.      Ortiz

contends that her sentence violated the Sixth Amendment under

Unites States v. Booker, 543 U.S. 220 (2005), because it was not

based on facts admitted by her or found by a jury beyond a

reasonable doubt.        Booker solved the Sixth Amendment problem of

judicial factfinding by making the Guidelines advisory. See United


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
States v. Johnson, 445 F.3d 793, 797 (5th Cir.), cert. denied,

126 S. Ct. 2884 (2006).      This argument lacks merit.

     Alternatively, Ortiz contends that the Government did not

prove the drug quantity by a preponderance of the evidence because

the estimation of drug quantity in the presentence report was based

on speculation and lacked an adequate evidentiary basis.                  The

district court did not clearly err by extrapolating the relevant

drug quantity from payments Ortiz admitted receiving for prior

smuggling trips.      See United States v. Cabrera, 288 F.3d 163, 172

(5th Cir. 2002).

     Ortiz argues that her sentence was unreasonable. The district

court properly calculated the guideline range, and Ortiz “has

failed to demonstrate that [her] properly calculated Guidelines

sentence,   which     was   at   the   lowest   end   of   the   range,   was

unreasonable.”      See United States v. Alonzo, 435 F.3d 551, 554-55

(5th Cir. 2006).

     The judgment of the district court is AFFIRMED.




                                       2